Appellate Case: 21-1437     Document: 010110665202       Date Filed: 03/31/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                          March 31, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  GREGORY D. CROSBY, a/k/a Gregory
  D. Cosby,

        Petitioner - Appellant,

  v.                                                          No. 21-1437
                                                    (D.C. No. 1:21-CV-01525-WJM)
  WARDEN ADMAX,                                                (D. Colo.)

        Respondent - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, KELLY, and ROSSMAN, Circuit Judges.
                   _________________________________




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-1437     Document: 010110665202         Date Filed: 03/31/2022     Page: 2



    Gregory D. Crosby, a federal prisoner proceeding pro se,1 appeals the district court’s

 denial of his petition for a writ of habeas corpus under 28 U.S.C. § 2241.2 He also seeks

 leave to proceed in forma pauperis (“ifp”). Exercising jurisdiction under 28 U.S.C. §

 1291, we affirm. We deny his motion to proceed ifp.

                                   I. BACKGROUND

                                  A. Legal Background

    28 U.S.C. § 2241

        A prisoner may petition for habeas corpus if he or she is “in custody in

 violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

 § 2241(c)(3). “The fundamental purpose of a § 2241 habeas proceeding is to allow a

 person in custody to attack the legality of that custody.” Palma-Salazar v. Davis,

 677 F.3d 1031, 1035 (10th Cir. 2012). By contrast, “a prisoner who challenges the

 conditions of his confinement must do so through a civil rights action.” Id. “[A]

 request by a federal prisoner for a change in the place of confinement is properly

 construed as a challenge to the conditions of confinement and, thus, must be brought

 pursuant to Bivens v. Six Unknown Named Agents of the Federal Bureau of




        1
          Because Mr. Crosby is pro se, we construe his filings liberally, but we do not
 act as his advocate. Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008). He is
 subject to the same procedural rules governing other litigants. See United States v.
 Green, 886 F.3d 1300, 1307 (10th Cir. 2018).
        2
         A federal prisoner is not required to obtain a certificate of appealability to
 seek review of a district court's denial of a habeas application under
 § 2241. Eldridge v. Berkebile, 791 F.3d 1239, 1241 (10th Cir. 2015).
                                                 2
Appellate Case: 21-1437     Document: 010110665202        Date Filed: 03/31/2022     Page: 3



 Narcotics, 403 U.S. 388 (1971).” United States v. Garcia, 470 F.3d 1001, 1003 (10th

 Cir. 2006).

    The First Step Act

        Under the First Step Act, the Bureau of Prisons (“BOP”) was required to

 develop a risk-and-needs-assessment system for federal prisoners by July 2019.

 18 U.S.C. § 3632(a). After developing the system, the BOP had until January 15,

 2020 to complete each prisoner’s individual assessment and another two years to

 provide each prisoner with the programming. Id. § 3621(h)(1)-(2).

        This system determines in part the type and amount of evidence-based

 recidivism reduction (“EBRR”) programming each prisoner requires. Id. § 3632(d).

 A prisoner who successfully participates in the EBRR programs “shall be

 considered . . . for placement in a facility closer to the prisoner’s release residence

 upon request from the prisoner.” Id. § 3632(d)(2). But the BOP must consider “bed

 availability at the transfer facility,” “the prisoner’s security designation,” and “the

 recommendation from the warden of the prison at which the prisoner is incarcerated.”

 Id. § 3632(d)(2)(A)-(C). And “[n]otwithstanding any other provision of law, a

 designation of a place of imprisonment . . . is not reviewable by any court.” Id.

 § 3621(b).

                               B. Procedural Background

        Mr. Crosby is serving a 262-month sentence at the United States Penitentiary

 ADX Florence. He has previously filed 17 appeals before us, three of which are

 related to this appeal.

                                                 3
Appellate Case: 21-1437     Document: 010110665202        Date Filed: 03/31/2022       Page: 4



       In Crosby v. True (Crosby I), 826 F. App’x 699 (10th Cir. Sept. 10, 2020)

 (unpublished), he filed a § 2241 petition seeking (1) to participate in the EBRR

 programs and to receive time credits for his completion of the programs and (2) a

 transfer to a federal penitentiary closer to his release residence. Id. at 700. We

 declined to review his EBRR request because the district court determined Mr.

 Crosby was eligible for the EBRR programs and had failed to identify any district

 court error. Id. at 701. As to his transfer claim, we held the court did not err in

 declining to convert his habeas petition into a Bivens action. Id. at 700-01.

       In Crosby v. True (Crosby II), 824 F. App’x 595 (10th Cir. Oct. 5, 2020)

 (unpublished), Mr. Crosby again filed a § 2241 petition demanding EBRR programs

 credits and seeking transfer to a federal penitentiary nearer to his release residence.

 Id. at 595-96. We affirmed the district court’s dismissal of his transfer claim for the

 reasons stated in Crosby I. Id. at 596. We remanded his EBRR claim because the

 district court had not addressed it. Id.

       On remand, the district court held Mr. Crosby did not adequately assert a claim

 based on time credits for EBRR programs and that it would be futile to grant him

 leave to amend. He appealed, and we affirmed. See Crosby v. True (Crosby III),

 2021 WL 5647770, at *1-3 (10th Cir. Dec. 1, 2021) (unpublished).

       In this case, Mr. Crosby again petitioned for § 2241 relief. He sought (1)

 credit for participation in EBRR programs and (2) a transfer to a facility nearer to his

 release residence. The district court held Mr. Crosby’s EBRR claim was not ripe

 because the BOP had until January 15, 2022, to phase in the EBRR programs. It also

                                                4
Appellate Case: 21-1437     Document: 010110665202        Date Filed: 03/31/2022       Page: 5



 held his transfer claim was neither (1) subject to judicial review under the First Step

 Act nor (2) a valid habeas claim.

       Mr. Crosby timely appealed.

                                     II. DISCUSSION

       Mr. Crosby concedes his § 2241 petition challenges his conditions of

 confinement and not the legality of his custody. He nonetheless argues the district

 court erred when it declined to sua sponte convert his § 2241 petition into a Bivens

 action. Because he did not raise this issue below, we review for plain error and

 affirm. See Richison v. Ernest Grp., Inc., 634 F.3d 1123, 1128 (10th Cir. 2011) (“To

 show plain error, a party must establish the presence of (1) error, (2) that is plain,

 which (3) affects substantial rights, and which (4) seriously affects the fairness,

 integrity, or public reputation of judicial proceedings.”).

       As we explained in Crosby I, “[a]lthough a district court may have discretion

 to convert a pro se prisoner’s claim, nothing in this court’s prior rulings indicates that

 failure to do so is error.” 826 F. App’x at 700.3 Indeed, we have previously directed

 district courts to dismiss, without prejudice, challenges to the place of confinement

 brought under § 2241. See, e.g., Palma-Salazar, 677 F.3d at 1039. The district court




       3
          Although not precedential, we find the reasoning of this unpublished opinion
 instructive. See 10th Cir. R. 32.1 (“Unpublished decisions are not precedential, but
 may be cited for their persuasive value.”); see also Fed. R. App. P. 32.1.

                                                 5
Appellate Case: 21-1437    Document: 010110665202         Date Filed: 03/31/2022    Page: 6



 therefore did not err, let alone plainly err, in declining to sua sponte convert Mr.

 Crosby’s § 2241 motion into a civil rights claim.4

       Mr. Crosby also moved to proceed ifp. To proceed ifp, he “must show a

 financial inability to pay the required filing fees and the existence of a reasoned,

 nonfrivolous argument on the law and facts in support of the issues raised on appeal.”

 DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991). Because Mr. Crosby

 has failed to present a nonfrivolous argument on the law and the facts, we deny his

 motion to proceed ifp.

                                   III. CONCLUSION

       We affirm.


                                             Entered for the Court


                                             Scott M. Matheson, Jr.
                                             Circuit Judge




       4
         To the extent Mr. Crosby argues on appeal that he should have received
 EBRR time credits he could use to request a transfer, he again fails to provide any
 specific allegations regarding this claim. See Crosby I, 826 F. App’x at 701; Crosby
 III, 2021 WL 5647770, at *2. “[W]e will not conjure facts [Mr. Crosby] might
 conceivably raise in support of his claims,” so we affirm the district court. Requena
 v. Roberts, 893 F.3d 1195, 1205 (10th Cir. 2018).

                                                6